Citation Nr: 1756752	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The appellant served in the Army Reserve from April 1978 to April 1990.  He had no full-time active duty service, but had periods of active duty for training (ACDUTRA) from May to October 1978 and August 6 to August 27, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant provided testimony at a September 2005 hearing before a Veterans Law Judge (VLJ) who is now retired.  A transcript of the hearing is of record.  

The claim for entitlement for service connection for glaucoma was previously remanded in December 2005, April 2007, September 2013, November 2014 and May 2015 for additional development.  Most recently, in May 2015, it was noted that the appellant requested to present testimony before a VLJ currently employed by the Board and the claim was remanded for a hearing.  Thereafter, in a June 2016 correspondence, the appellant withdrew his hearing request.  The Board deems the request for an additional hearing on this issue to be withdrawn.  See 38 C.F.R. § 20.703 (2017).


FINDINGS OF FACT

1.  The probative evidence of record does not support a finding that glaucoma was incurred or aggravated in the line of duty during the appellant's first period of ACDUTRA.

2. The probative evidence of record supports a finding that glaucoma preexisted the appellant's second period of ACDUTRA service and was not permanently worsened beyond its natural progress as a result of that service.


CONCLUSION OF LAW

Glaucoma was not incurred or aggravated in the line of duty during a period of ACDUTRA.  38 U.S.C.A. §§ 101(1), (24), 1110, 1131, 1153 (2012); 38 C.F.R. §§ 3.6(c), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The appellant contends that he lost his sight while serving in the Army Reserve for 12 years.  See April 2004 and September 2005 Correspondence.  In support of his claim for service connection, the appellant has alternatively argued that glaucoma developed during his first period of ACDUTRA after training in the gas chamber during boot camp, or, had onset when glaucoma was initially diagnosed in August 1988 during his second period of ACDUTRA, or, was aggravated beyond its natural progression during that second ACDUTRA period.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military service" includes periods of ACDUTRA in which a service member was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C. § 101(1), (24); 38 C.F.R. § 3.6.

The Board notes that certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2017). 

Crucially however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA who have not established "veteran" status, such as the appellant in this case.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

In this case, the appellant only has ACDUTRA service and has not yet established service-connection for any condition.  He does not have "veteran" status unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during his period of ACDUTRA.  See 38 U.S.C. § 101(1), (24).  If he is shown to be so disabled, such a period of ACDUTRA is then considered "active military service" and he would then be considered a "veteran" for that period of service and entitled to the presumptions noted above assuming he meets the other requirements for the presumptions.  Simply put, the above presumptions do not apply in this case.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C. § 5107 (2017); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence, prior to April 1988, the appellant's service treatment records (STRs) do not indicate treatment for or complaints of eye problems.  In an April 1988 Report of Medical History, the appellant reported he was in good health, but had "eye trouble."  It was noted he experienced occasional blurry vision late in the day or evening.  The accompanying Report of Medical Examination indicated uncorrected distant visual acuity was 20/30, bilaterally and near vision was 20/40, bilaterally.  It was recommended that the appellant see a specialist for glasses.

Following that examination, the appellant was retained in the Reserve and sent to Germany for a 3 week period of ACDUTRA beginning August 6, 1988 and ending August 27, 1988.  In a STR dated August 12, 1988, the appellant indicated he had experienced a visual disturbance, described as having a film over his eyes, for the previous 8 months, and a gradual decrease in vision over the past 3 months.   He complained of haziness of vision, poor field of vision especially in the lateral right eye and blurriness of vision when around bright lights.  Following subsequent testing, the appellant was diagnosed with glaucoma on August 16, 1988.

In April 1990, in connection with his original October 1989 claim for service connection, the appellant underwent a special ophthalmological examination.  He stated he began to have blurred vision in approximately June 1988 and after testing, he was given a diagnosis of open angle glaucoma in both eyes while stationed in Germany.  

In an undated statement from a private doctor, Dr. J.M., it was noted the appellant had first been seen in his clinic in November 1988.  Dr. J.M. recalled that at that time, visual field evaluation revealed "extensive damage consistent with long term disease."

In August 1991, the Board denied the claim finding that glaucoma preexisted the August 1988 period of ACDUTRA and did not increase in severity during that period.

In September 2005, following an April 2002 claim to reopen, the appellant testified at a hearing before the Board.  He related that he had no vision problems prior to entering the Army Reserve and that he first noticed vision problems when over in Europe in 1988.  He related that his vision was cloudy and that following a visit to the hospital, he was diagnosed with open angle glaucoma.  He also testified that he recalled being put in a gas chamber during boot camp in New Jersey that made his face and eyes swell and caused a burning sensation.  He stated a belief that perhaps that was the cause of his glaucoma.  He elaborated that he did not have any lasting eye symptoms at that time.  Also, he testified that he was able to complete his ACDUTRA with his unit following diagnosis of glaucoma in August 1988.  He did indicate that he stopped having to do morning physical exercises after the diagnosis given its severity.  He indicated his vision had been fine prior to leaving for Europe and when he came back it was "still fuzzy" in both eyes.

In December 2005, the Board reopened the claim and remanded it to obtain the appellant's Social Security Administration (SSA) records and to schedule him for a VA examination with an ophthalmologist.  SSA records were associated with the claims file in October 2006.

In November 2006, the appellant underwent a VA examination with an optometrist.  Upon review of the record, the examiner indicated it would appear the onset of the open angle glaucoma in both eyes was prior to August 1988.  She also opined that given that records available from Mount Sinai in November 1988 showed results consistent with the findings from the patient's active duty records of August 1988, that the appellant's condition did not progress significantly during the August 6, 1988 to August 27, 1988 period.  The examiner concluded that any minor progression which may have occurred would be due to the normal progression of the condition.

In April 2007, the Board remanded the claim seeking compliance with the December 2005 remand directive seeking an examination with an ophthalmologist rather than an optometrist.

In November 2010, the appellant underwent a VA examination with an ophthalmologist.  The examiner recognized the appellant's 12 years of service in the Army Reserve and that while in Germany in 1988, he had visual symptoms, was diagnosed with primary open angle glaucoma in both eyes, was noted to have severely restricted fields of vision to less than 5 degrees in both the left and right eyes and was started on topical glaucoma medications.  Funduscopic examination at that time also revealed severe glaucomatous optic nerve cupping consistent with his documented visual field loss.  It was noted he was an only child of West African heritage and had 9 half siblings between his parents.  He had no knowledge of anyone in his extended family having a history of glaucoma.  The examiner noted that it was now known that patients with African heritage have as much as a four-fold increased incidence of primary open angle glaucoma compared to Caucasians.  Also, the examiner explained, it is well established that primary open angle glaucoma is a disease that causes visual loss over a period of years and decades rather than days, weeks, or months.  Therefore, the examiner stated he could say with almost absolute certainty that the appellant had undiagnosed glaucoma during most, or perhaps all, of his military service and that his glaucoma optic nerve damage progressed during that unknown period of time.  The examiner opined that he thought the crucial question was not whether the appellant's glaucoma progressed during the period of August 6, 1988 to August 27, 1988, but why glaucoma was not diagnosed prior to August 1988.

In a January 2011 statement, the appellant again contended that his eyes swelled up and his skin was irritated when placed in a gas chamber during basic training in 1978.  He repeated that no examinations prior to his period of ACDUTRA indicated signs of glaucoma.

In January 2013, the Board sought an advisory VHA medical opinion from an ophthalmologist.  The Board outlined the appellant's contentions, to include that he developed glaucoma during basic training in 1978 as a result of his training in a gas chamber or, in the alternative that the disability had onset during a period of ACDUTRA, or that it had existed prior to ACDUTRA, but was aggravated beyond the normal progress of the disease during that period.  The specialist was asked to opine whether it was at least as likely as not that any current eye disability had its onset during the appellant's period of active service in 1978.  The specialist was specifically asked to comment on the appellant's theory that his glaucoma was due to his training in a gas chamber.  If that initial question was answered in the negative, the specialist was asked to opine whether any identified eye disability, in particular glaucoma, had its onset during the appellant's period of ACDUTRA in August 1988.  If such question was answered in the negative, the specialist was asked to opine whether it is at least as likely not that the appellant's glaucoma was aggravated beyond the natural progress of the disease during his August 1988 period of ACDUTRA.

In April 2013, a VA ophthalmologist opined that although it is possible that the onset of the patient's glaucoma could have been in 1978 during service, it is not any more likely (and therefore far less than 50% likely) to have begun at that time versus prior to, or after, service time in 1978.  He went on to state that "[e]xposure to gas chamber is not known to cause open angle glaucoma."  He noted that there are forms of chemical-induced glaucoma but they typically would involve direct injury to the eyes and immediate complications that follow.  The specialist also indicated that the appellant's glaucoma was not likely to have progressed in the 3 weeks of service in August 1988, when it was "ultimately recognized."  He stated that it was much more likely that the symptoms simply became apparent at that time.  With regard to the examinations in 1988, there were no findings of secondary glaucoma that could classify the glaucoma as traumatic or findings to suggest exacerbation from extreme exercise which one might see in pigmentary glaucoma. The specialist opined that subsequent examination notes supported that assessment. Overall, the specialist indicated that as is the case with many glaucoma patients, the condition can be quite advanced before detection.  He stated that most basic physical examinations would not have enough detail to allow for the suggestion that the lack of diagnosis prior to 1988 on physical examination meant that glaucoma must have occurred at that time.  He concluded by saying open angle glaucoma typically takes months to years to progress rather than days.

In April 2013, the appellant submitted an internet article regarding open angle glaucoma.  It indicated that the condition was the leading cause of blindness among adults in the United States and is particularly dangerous because it can progress gradually and go unnoticed for years.  It was also noted that African-Americans were at higher risk along with those over the age of 50 with a family history.

In September 2013 and November 2014, the Board remanded the claim for initial RO consideration of the April 2013 specialist's opinion as requested by the appellant and issuance of a supplemental statement of the case (SSOC).  A SSOC was issued in February 2015.  The RO again determined that the condition preexisted ACDUTRA and aggravation of the condition beyond normal progression during that period had not been shown. 

Upon review, the Board finds that the most probative evidence of record is against a finding that glaucoma was incurred in or worsened beyond its natural progression by either of his periods of ACDUTRA service.  Therefore, service connection must be denied.

Here, numerous medical professionals have opined that the appellant's glaucoma was already severe when it was detected in August 1988 and that glaucoma is a condition that develops slowly and can go undetected for long periods.  Medical opinion also revealed that records during and after the appellant's 3 week period of ACDUTRA showed similar results demonstrating a lack of increase in severity of the condition during that 3 week period.  Also, the April 2013 specialist indicated that glaucoma was unlikely to have been incurred during boot camp in the gas chamber as the appellant did not have any immediate complications and examination did not show evidence of eye trauma.  The Board finds these opinions to be highly probative as they were based on review of the record, examination of the appellant and are supported by rationale.  Notably, the record does not contain contradicting opinions.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between open angle glaucoma and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77.  See also Barr v. Nicholson, 21 Vet App 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The appellant is not competent to opine on the question of etiology in this case.  Therefore, his statements asserting a relationship between glaucoma and a period of ACDUTRA do not constitute competent evidence in support of his claim.  

Moreover, any statements suggesting initial onset of symptoms during a period of ACDUTRA are found to be lacking credibility.  Simply put, the appellant's statements on this matter are inconsistent.  When seeking treatment contemporaneous to the first detection of glaucoma in 1988 the appellant specifically dated the onset of symptomatology to a few months prior to his period of ACDUTRA in 1988.  He now suggests that symptoms first presented during ACDUTRA.  Given the fact that the statements in 1988 were contemporaneous to service, and that the statements were made in furtherance of medical treatment rather than in connection with a claim for compensation, the 1988 statements are found to be more credible. 

The Board sympathizes with the appellant and acknowledges the difficulties he has faced throughout the years on account of his loss of sight.  Nonetheless, the Board is bound to follow the law in the system established by Congress for the administration of VA benefits and is without authority to grant benefits on the basis of equity.  38 U.S.C. § 7104 (2012); Harvey v. Brown, 6 Vet. App. 416 (1994).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not for application; and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


